Citation Nr: 0029016	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to February 
1943 and from March 1945 to June 30, 1946.  He was a prisoner 
of war (POW) from April 1942 to February 1943.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal rating decisions of the Manila, Philippines 
Department of Veterans Affair (VA) Regional Office (RO), 
which denied entitlement to service connection for rheumatoid 
arthritis.  This case was previously before the Board in 
August 1998.  At that time the Board remanded the issue of an 
increased evaluation for pulmonary tuberculosis (PTB) to the 
RO for further development.  The RO, by rating decision dated 
in April 1999, increased the evaluation for PTB to 100 
percent.  Further, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for rheumatoid arthritis and remanded the issue to 
the RO for further development.  That development having been 
completed to the extent possible, the matter is now before 
the Board for final disposition.  Service connection for 
rheumatoid arthritis is the only issue currently before the 
Board.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
rheumatoid arthritis is plausible.

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

3.  The competent and probative evidence of record does not 
show that the veteran currently has rheumatoid arthritis or 
that rheumatoid arthritis had its onset during service, was 
compensably manifested within a one year presumptive period, 
or has been otherwise related to service by competent 
evidence


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active service and may not be presumed to have been service 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A document entitiled "Additional Information" reveals that 
the veteran had verified active service in the United States 
Armed Forces from December 1941 to February 1943 and from 
Mach 1945 to June 1946.  This document also shows that the 
veteran was a prisoner of war from April 1942 to February 
1943.  Additionally, a May 1948 VA Form 3101, Request for 
Army Information, shows that the veteran was released from 
the Armed Forces of the United States on June 30, 1946.  A 
June 1946 report of physical examination shows the 
musculoskeletal system was normal.  

Philippine Army service records show that the veteran served 
in the Philippine Army from December 1938 to March or April 
1948, that he was a prisoner of war at O'Donnell 
Concentration Camp in Capas, Tarlac, that he was wounded in 
July 1946 and that he was sickly at discharge.  

Hospital records show that the veteran was treated at the 
248th General Hospital (U.S.A.), at the V. Luna General 
Hospital, and at the Quezon Institute from July 1946 to 
October 1947 and from March 1949 to May 1951.  These records 
show that the veteran incurred gunshot wounds to his right 
arm and elbow in July 1946 during his Philippine Army 
service; that he was hospitalized for treatment of these 
wounds and diagnosed with a fracture secondary to gunshot 
wound to the right arm.  He reported that he had been ill 
during his POW experience.  There were no complaints or 
findings of rheumatoid arthritis.  

At VA request, the veteran was hospitalized for observation 
at Quezon Institute from June 1948 to July 1948.  The 
diagnoses pertained to residuals of a gunshot wound.  No 
complaints or findings of rheumatoid arthritis were noted.  

The veteran underwent a VA examination in July 1948.  The 
report of examination notes that the veteran did not have 
articular or muscular rheumatism.  

On VA examination in March 1951 and April 1962 the diagnoses 
were gunshot wound to the right forearm and PTB, among other 
disorders.  No diagnosis of rheumatoid arthritis was 
provided.  

In a letter dated in October 1962, the veteran referred to 
the presumption of service connection for certain chronic 
diseases, pursuant to statute.  The letter notes that 
arthritis, as well as other diseases listed, falls within 
that category.  

By letter dated in November 1983, H. Venus, M.D., of Venus 
Medical Clinic, stated that he had begun treating the veteran 
when his previous doctor was no longer available.  Dr. Venus' 
stated that the veteran had avitaminosis and chronic 
dysentery.  

In December 1983, the veteran submitted a VA Form 10-0048, 
Former Prisoner of War Medical History, in which he reported 
that he had incurred malaria, PTB, dysentery and beri beri 
during his captivity as a POW.  He also listed having had 
aches or pains in the muscles and/or joints during captivity 
and indicated that he had been beaten, tortured, and fed only 
rice and water.  He described his present state of health as 
sickly.  

In a February 1984 report, the examiner stated that there was 
no medical evidence of the current existence of any 
disability resulting from nutritional deficiency, forced 
labor or inhumane treatment while a POW.  The report of 
examination is negative for complaints or findings of 
rheumatoid arthritis.  

By letter dated in November 1986, Dr. Venus stated that the 
veteran had been under his care for the past 11 years.  He 
reported that the veteran was currently undergoing treatment 
for PTB.  Dr. Venus stated that since the time that the 
veteran had been released from captivity as a POW he had been 
suffering from easy fatigability, exertional dyspnea, cough, 
chest and back pain and was weak, anemic and anorexic.  The 
diagnosis provided were congestive heart failure, PTB and 
anemia of unknown etiology.  

In a statement in support of his claim, received in November 
1986, the veteran claimed that since his release from the 
concentration camp at Camp O'Donnell, in Capas, Tarlac, he 
had been suffering from a variety of conditions, to include 
rheumatism.  He reported that he had been under the care of 
Dr. Venus for about 11 years.  

By letter dated in January 1990, Dr. Venus reported that the 
veteran was suffering from PTB, heart disease and anemia.  

In an October 1991 medical certificate, Dr. Venus stated that 
he had examined and treated the veteran while hospitalized 
for various maladies, to include rheumatoid arthritis, 
severe.  He described the veteran's symptoms as joint 
swelling associated with stiffness warmth, tenderness and 
pain.  Dr. Venus added that proximal interphalangeal and 
metacarpophalangeal joints of the fingers, and the wrist, 
knees, ankles and toes were often involved.  

The veteran underwent VA examination in December 1991 for 
unrelated medical complaints.  No complaints or findings of 
rheumatoid arthritis were provided.  

By rating decision dated in September 1992, the RO denied 
service connection for rheumatoid arthritis.  The decision 
specifically states that the evidence provided by Dr. Venus 
did not show that rheumatoid arthritis had developed during 
active service or was compensably manifested within a year 
thereafter.   

In a July 1995 statement in support of his claim, the veteran 
listed eight conditions from which suffered during his 
captivity as a POW, to include malnutrition and dietary 
deficiency.  There is no mention of rheumatoid arthritis.  

In July 1995, Dr. Venus reported that he had been treating 
the veteran since 1982, for a variety of disorders, to 
include traumatic arthritis of the right arm as a residual of 
a gunshot wound and rheumatoid arthritis. 

The veteran underwent several VA examinations in December 
1995.  There were no complaints or findings of rheumatoid 
arthritis and no diagnosis of such was contained in the 
reports.  

By rating decision dated in January 1996, the RO denied 
reopening the claim of service connection for rheumatoid 
arthritis.  

In February 1996, Dr. Venus reiterated that he had been 
treating the veteran since 1982.  He reported that the 
veteran had traumatic arthritis from residuals of a gunshot 
wound to the right arm.  He further reported that the 
veteran's rheumatoid arthritis was due to nutritional 
deficiency incurred during his captivity as a prisoner of 
war.  He indicated that the veteran had had musculoskeletal 
complaints during service that were so severe he had been 
hospitalized.  

In his substantive appeal, VA Form 9, dated in April 1996, 
the veteran alleged that during WW II many soldiers were 
hospitalized with vague musculoskeletal complaints, which 
resulted in "psychogenic rheumatism" and/or was a form of 
psychoneurosis.  He alleged that his rheumatoid arthritis was 
exacerbated by his confinement as a prisoner of war.  The 
veteran stated that he had been hospitalized at Quezon 
Institute from June to July 1948 and underwent pulmonary and 
gastrointestinal testing at that time.  He indicated that Dr. 
Venus merely continued the treatment he had been receiving 
since 1941.  

In November 1996, the veteran provided an authorization for 
release of information for hospital records from Abra 
Provincial Hospital pertaining to rheumatoid arthritis.  The 
veteran stated that the hospital records had been eaten by 
termites.  He indicated that Dr. Venus and Dr. Buhain had 
been the attending physicians during his hospitalization

A July 1997 medical certificate from Bangued Christian 
Hospital shows that the veteran had been hospitalized that 
month for general thrombosis secondary to essential 
hypertension.  No complaints or findings of rheumatoid 
arthritis were noted.

The veteran underwent a VA examination for PTB and 
mycobacterial diseases in November 1997.  The diagnosis was 
PTB.  The report of examination contains a handwritten 
addendum, dated in January 1998, which states that the 
veteran was unemployable due to a combination of diabilities, 
to include "arthritis."  The veteran also underwent a VA 
general medical examination in November 1997.  The report of 
examination notes that the veteran reported that he had 
received no treatment for his claimed illnesses during 
service and indicated that he had gotten better by the time 
of discharge.  The veteran complained of, among other things, 
joint pain for which he indicated he was undergoing 
treatment.  X-ray examination of both hips and the 
lumbosacral spine was performed.  The relevant diagnosis was 
hypertrophic degenerative arthritis with discospondylosis of 
the lumbosacral spine.  

By letter dated in November 1998, the RO informed the veteran 
that he was required to provide private treatment records, 
and specifically, records from Dr. Venus and Bangued 
Christian Hospital to support his claim.  By letter dated the 
same day, the RO requested that Dr. Venus provide his 
original treatment records pertaining to the veteran.  

In a statement dated later that month, Dr. Venus reported 
that his records showed that he had treated the veteran on 
July 8, 1995, and on December 10, 1995, for complaints of 
swelling of both knees with stiffness and pain.  The 
diagnosis was rheumatism.  Dr. Venus further reported that on 
August 6, 1996 he again treated the veteran, this time for 
swelling of both knees and ankles and severe pain.  The 
diagnosis was rheumatoid arthritis.  He stated that X-ray 
examination of both knees and ankles showed swelling of the 
soft tissues without bone involvement.  Dr. Venus stated that 
this was the only information he had in his records.  No 
treatment records or radiographic reports were provided.

The veteran underwent VA examinations in December 1998 
pursuant to the Board's remand.  The veteran complained of 
joint pain and swelling of both hands and feet. The 
impression of X-ray examinations was degenerative arthritis 
in both knees and both feet and degenerative changes in both 
ankles and wrists.  The diagnoses were degenerative 
osteoarthritis, both knees, gouty arthritis, of the right 
wrist and both feet and hands.  

In February 1999, the veteran submitted hospital records from 
Bangued Christian Hospital.   No complaints or findings of 
rheumatoid arthritis are reflected in the records.  

By memorandum dated in January 2000, the RO notified the VA 
Chief Medical Officer that the December 1998 report of 
examination was inadequate and did not comply the Board's 
remand instruction.  The veteran's claims folder and the 
examination report were returned to the examining facility 
for further action.  

In a February 2000 report of VA examination, the examiner 
noted the veteran's history of podagra (pain and swelling of 
the 1st metatarsalphalangeal - left) was noted to be more 
consistent with gouty arthritis than rheumatoid arthritis.  
The examiner explained that gouty arthritis is a disease 
wherein the body is unable to metaboloize/excrete excess uric 
acid in the body.  The diagnosis was gouty arthritis with 
concomitant degenerative osteoarthritis.  The report notes 
that gouty arthritis is not secondary to nutritional 
deficiency

In March 2000 the veteran submitted a VA Form 10-0048, Former 
POW Medical History, in which he reported that during 
captivity as a prisoner war he had experienced aches or pains 
in the muscles and/or joints.  He described his present state 
of health as sickly, with complaints of arthritis.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

For a former POW of not less than 30 days, service connection 
can be established by presumption for diseases listed at 38 
C.F.R. § 3.309(c) that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(c).  Such diseases include those that are due 
to nutritional deficiency.

Diseases specific as to former POWs are listed in 38 C.F.R. § 
3.309(c) and must have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service to warrant service connection. 38 C.F.R. § 
3.307(a)(5).  Thus, if a veteran is a former POW and was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post- traumatic osteoarthritis; irritable bowel 
syndrome; peptic ulcer disease; and peripheral neuropathy 
except where directly related to infectious causes.  38 
C.F.R. § 3.309(c).

A presumption in favor of service connection also exists for 
any veteran, having served for 90 days or more in a period of 
war, who, within one year after service, develops to a degree 
of 10 percent a chronic disease, such as arthritis.  38 
C.F.R. §§ 3.307, 3.309.

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  

Analysis

Initially, the Board must determine whether the veteran's 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  

The evidence includes service personnel records, private 
medical statements, statements in support of the claim, VA 
examination reports and hospitalization records.  

The veteran contends that he has rheumatoid arthritis as a 
result of a nutritional deficiency during his captivity as a 
POW.  He also contends that the post-service private medical 
evidence reveals ongoing examination and treatment for 
rheumatoid arthritis since separation from service, and that 
his treating physician has rendered an opinion relating 
rheumatoid arthritis to service. 

The Board first notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 in that he 
has presented a claim that is plausible based on all the 
evidence, to include the fact that he had active service, his 
report of symptoms, and post-service medical statements 
linking a diagnosis of rheumatoid arthritis to service.  The 
latter are presumed credible for the purpose of well 
grounding the claim and the probative value of such is not 
weighed prior to the determination of well groundedness.  38 
U.S.C.A. § 5107(a); King v. Brown, 5 Vet. App. 19, 21 (1993).

The first mention of arthritis is contained in a 1962 
statement in support of the claim, in which the veteran 
referenced chronic diseases for which a presumption of 
service connection was applicable.  In 1983, the veteran 
submitted a Former Prisoner of War Medical History, in which 
he reported that he had experienced aches or pains in the 
muscles and/or joints while a POW.  The veteran did not 
mention arthritis again until October 1991, when he claimed 
he had severe rheumatoid arthritis.  There is now of record 
recent medical evidence relating the veteran's military 
history and attributing the diagnosis of rheumatoid arthritis 
to service.  Thus, the claim is well grounded.  

The Board is also satisfied that all relevant and available 
facts have been properly developed.  Here, the Board notes 
that the veteran has been afforded multiple opportunities to 
submit or identify additional evidence and to appear for VA 
examination.  In any case, VA has obtained a medical opinion 
in connection with the veteran's appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Thus, no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

As to whether service connection is warranted for rheumatoid 
arthritis, at the outset, the Board notes that rheumatoid 
arthritis does not take the lifetime presumption as a disease 
specific to former POWs under 38 C.F.R. § 3.309(c).  Thus, 
that provision is inapplicable in this matter.  Additionally, 
while there is a diagnosis of rheumatoid arthritis of record, 
that diagnosis was not made until 1991, decades after 
service.  Although the veteran was noted to be sickly at 
discharge, the cause of such was not linked to rheumatoid 
arthritis and the evidence does not show rheumatoid arthritis 
during service or within the initial post-service year.  

However, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
rheumatoid arthritis was not noted in service.  Although the 
veteran was noted to be sickly at discharge, that description 
was not associated with rheumatoid arthritis and such was not 
identified at any time during service.  The Board notes that 
while the veteran mentioned arthritis in a 1962 statement, it 
was merely cited as an example of one of the disorders for 
which presumptive service connection was statutorily 
available.  In any case, at that time the veteran had not 
clarified that he had rheumatoid arthritis nor had he 
provided evidence showing a diagnosis of such.  Further, 
while the veteran reported in a 1983 POW medical history that 
he had had aches and pain in the joints or muscles since his 
captivity in February 1943, the competent evidence does not 
support a finding that such is a result of rheumatoid 
arthritis.  While Dr. Venus stated the veteran was 
hospitalized with severe musculoskeletal complaints 
associated with rheumatoid arthritis during service, the 
service records do not show that the veteran was hospitalized 
for such during verified active service and do not otherwise 
reflect that he had rheumatoid arthritis during service.  
Thus, the doctor's opinion appears to have been predicated on 
an inaccurate history stated by the veteran rather than a 
review of the records.  In fact on physical examination in 
1946 the veteran's musculoskeletal system was normal.   Thus, 
the history of hospitalization during service for complaints 
associated with rheumatoid arthritis is rejected by the Board 
as not credible.  

The first evidence of rheumatoid arthritis was in October 
1991, decades after service.  Although Dr. Venus has given 
various accounts of when he first began treating the veteran, 
he first diagnosed rheumatoid arthritis in October 1991 which 
he linked to service.  However, the only findings in support 
of that diagnosis were symptoms of joint swelling and pain, 
citing the history provided by the veteran.  As noted above, 
the veteran's history of rheumatoid arthritis is rejected by 
the Board.  Dr. Venus failed to provide treatment records to 
support his findings, despite having been requested to do so.  
Dr. Venus' statements provide no clinical data or other 
rationale in support thereof and appear to be based on an 
inaccurate history provided by the veteran as noted above.  

On VA examination in December 1998 and February 2000 the 
examiner concluded that the veteran's symptoms were more 
consistent with gouty arthritis than with rheumatoid 
arthritis, based on physical examination as well as X-ray 
examination of record, and the stated diagnoses were gouty 
arthritis and degenerative osteoarthritis.  Additionally, the 
March 2000 VA examiner stated that gouty arthritis was not 
secondary to nutritional deficiency.  

In sum, the Board finds that a preponderance of the credible 
and probative evidence shows no rheumatoid arthritis in 
service or until decades after service, if ever, and it does 
not link rheumatoid arthritis to service or any incident 
thereof.  Any medical evidence tending to link claimed 
rheumatoid arthritis to any incident of service is based on 
an in-service history that is not credible in light of the 
other evidence.  Thus, service connection for rheumatoid 
arthritis is denied.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which found the 
claim to be not well grounded, the veteran has not been 
prejudiced by the decision.  He has argued the merits of, and 
was provided the legal criteria regarding, service 
connection.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board and RO have considered the same laws and 
regulations.  


ORDER

Service connection for rheumatoid arthritis is denied.  



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

